Chief Justice Mercur
delivered the opinion of the Court, Oct. 5th, 1885.
This ease arises under section 20 of the Act of the 20th of March, 1810, Purd Dig., 849 pl., 33. The learned judge very correctly said it was of difficult construction. Without the aid of Hilke v. Eisenbeis, 8 Out., 514, it is not surprising that he fell into an error. In that case we said the language of this section was indefinite and obscure, and that very little aid was given in its construction by the adjudged cases. After a careful consideration and examination of them, and of the Act, we declared that the main purpose of the limited and restricted jurisdiction given by this section, was not to submit to the justice to find how much rent was in arrear to the landlord, but what amount of the tenant’s account should be deducted from, or set off against the rent. We held the section did not direct the justice to enter any judgment, nor did it authorize him to issue any process to enforce his decision. We adhere to that case as giving the correct construction to the statute. It therefore rules this case and shows that the Recorder, whose power was the same as a justice of the peace, had no jurisdiction of the rent in arrear, and was not authorized to enter any judgment therefor.
This judgment being invalid by reason of no jurisdiction in the court which pronounced it, it cannot support the execution issued thereon, and the court erred in not reversing the judgment. It is never too late to attack a judgment for want of jurisdiction. In this case that fact is shown on the face of the record.
The judgment is not within the class of eases in which the judgment of the Common Pleas is final. It is reviewable here on writ of error.
Judgment of the Court of Common Pleas is reversed ; the judgmen c of the Recorder and all subsequent proceedings thereon are reversed and set aside.